Exhibit 10.1

December 23, 2011

Manitex LiftKing, ULC

7135 Islington Avenue

Woodbridge, Ontario

Ladies and Gentlemen:

This letter constitutes an amendment and restatement of that certain letter
agreement by and between COMERICA BANK (“Bank”), a Texas banking association and
authorized foreign bank under the Bank Act (Canada), successor in interest by
merger to Comerica Bank, a Michigan banking corporation, and MANITEX LIFTKING,
ULC, an Alberta corporation (the “Company”), dated on or about December 29,
2006, pertaining to certain loans and other credit which Bank has made and/or
may from time to time hereafter make available to Company.

In consideration of all present and future loans, advances and other credit from
time to time made available by Bank to or in favour of Company, and in
consideration of all present and future Liabilities of Company to Bank, Company
represents, warrants, covenants and agrees as follows:

1. (a) As used in this Agreement, the following terms shall have the following
respective meanings:

“Advance Formula Agreement” means that certain amended and restated advance
formula agreement by and between Company and Bank, dated as of even date
herewith, governing the maximum advances available to the Company under the
Working Capital Line, as same may be amended, modified or restated from time to
time.

“Advance Formula” has the meaning ascribed thereto in the Advance Formula
Agreement.

“Aggregate Contract Advances” means the aggregate of all Advances made by Bank
to Company during the term of the Guaranteed Contract from the date of the
Guaranteed Contract through to the completion of the Guaranteed Contract and
delivery of the goods to the applicable account debtor.

“Agreement” shall mean this Letter Agreement, as the same may be amended from
time to time.

“Canadian Benefit Plan” shall mean all material employee benefit plans or
arrangements maintained or contributed to by a Person that are not Canadian
Pension Plans, including all profit sharing, savings, supplemental retirement,
retiring allowance, severance, pension, deferred compensation, welfare, bonus,
incentive compensation, phantom stock, legal services, supplementary
unemployment benefit plans or arrangements and all life, health, dental and
disability plans and arrangements in which the employees or former employees of
such Person participate or are eligible to participate but excluding all stock
option or stock purchase plans.

“Canadian Dollars” and the sign “C$” means the lawful money of Canada.

“Canadian Pension Plan” shall mean all plans and arrangements which are
considered to be pension plans for the purposes of any applicable pension
benefits standard statute and/or regulation in Canada established, maintained or
contributed to by a Person for its employees or former employees.

“Corporate Guarantor” means, jointly and severally, Manitex International, Inc,
a Michigan corporation and Manitex, LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

“Debt” shall mean as of any applicable time of determination thereof, any
liability of a Person at such time, whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, joint or several, as
determined in accordance with GAAP.

“Default” shall mean any condition or event which, with the giving of notice or
the passage of time, or both, would constitute an Event of Default.

“EDC” means Export Development Canada, a corporation established by an Act of
the Parliament of Canada.

“EDC Guarantee” means the guarantee provided by EDC under their export guarantee
program which guarantee is in full force and effect with a scheduled maturity
date more than 45 days after the date of the first Request for Advance submitted
for a Guaranteed Contract for which no previous Request for Advance was
submitted.

“Environmental Laws” shall mean all statutes, laws, codes, ordinances, rules,
regulations, judgments. orders, decrees and directives issued by any federal,
state, provincial, local, municipal, foreign or other governmental or quasi-
governmental authority or body (or any agency, instrumentality or political
subdivision thereof) pertaining to hazardous or toxic materials, including,
without limitation, any hazardous materials or wastes, toxic substances,
flammable, explosive or radioactive materials, asbestos, and/or other similar
materials; any so- called “superfund” or “superlien” law pertaining to hazardous
or toxic materials on or about any property at any time owned, leased or
otherwise used by the Company, or any portion thereof; including, without
limitation, those relating to soil, surface, subsurface groundwater conditions
and the condition of the ambient air; and any other federal, state, provincial,
local, municipal or foreign statute, law, ordinance, code, rule, regulation,
judgment, order or decree regulating, relating to, or imposing liability or
standards of conduct concerning, any hazardous, toxic, radioactive, flammable or
dangerous waste, substance or material, as now or at any time hereafter in
effect.

“Event of Default” shall mean the occurrence or existence of any of the
conditions or events set forth in Section 7 of this Agreement.

“Financed Goods” means the goods which are the subject of the applicable
Guaranteed Contract.

“GAAP” shall mean generally accepted accounting principles in effect in the US
from time to time, consistently applied, as modified by the Financial Accounting
Standards Board.

“Guaranteed Contract” means a contract for the manufacture of specialized
transporters or other equipment for export from Canada which is guaranteed by
the EDC Guarantee.

“Hazardous Materials” shall mean all of the following: any asbestos, petroleum,
petroleum by-products, flammable explosives, radioactive materials, and any
hazardous or toxic materials, as defined in any applicable Environmental Law.

“Liabilities” shall mean all present and future liabilities, obligations and
indebtedness of Company to Bank, howsoever created, existing, evidenced or
arising, whether direct or indirect, absolute or contingent, joint or several,
now or hereafter existing or arising, whether due or to become due, and all
amendments, restatements, extensions and/or renewals thereof.

“Loan Documents” shall mean this Agreement and any and all promissory notes,
instruments, documents, guarantees, security agreements, financing statements
and agreements at any time evidencing, governing, securing or otherwise relating
to any of the Liabilities.

“Material Adverse Effect” shall mean (a) any materially adverse effect with
respect to the operations, business, properties, assets, nature of assets,
liabilities (contingent or otherwise), financial condition or prospects of
Company; or (b) any facts or circumstance which singly or in the aggregate
create a reasonable likelihood that the Bank will be rendered unable to enforce
in any rights or remedies purported to be granted it under any of the Loan
Documents.



--------------------------------------------------------------------------------

“Person” or “person” shall mean any individual, corporation, partnership,
unlimited liability company, limited liability company, trust, incorporated or
unincorporated organization, joint venture, joint stock company, a government,
or any agency or political subdivision thereof, or any other entity of any kind.

“Request for Advance” means a request for advance issued by Company under the
Specialized Equipment Export Master Note in the form attached thereto.

“Scheduled Payment Date” means the date corresponding to (i) sixty (60) days
after the Company ships the Financed Goods to, or as directed by, the purchaser
of the Financed Goods, or (ii) five (5) Business Days after the Company receives
payment in full for such Financed Goods.

“Specialized Equipment Export Facility” means that revolving loan facility
provided by Bank to Company, available in Canadian and/or US Dollars, to finance
the costs of material and labour of certain contracts for the manufacture of
specialized transporters or other equipment for export from Canada.

“Specialized Equipment Export Master Note” means the specialized equipment
export master revolving note, in the original principal amount of US$2,000,000,
executed and delivered by Company to Bank, dated as of even date herewith, as
same may be extended, amended, modified, restated from time to time.

“US Dollars” and the sign “US$” means the lawful money of the United States of
America.

“Working Capital Line” means that revolving loan facility provided by Bank to
Company to finance the working capital needs of the Company, available in
Canadian and/or US Dollars, in the maximum amount as set forth in the Working
Capital Note.

“Working Capital Note” means the US$6,500,000 working capital note, executed and
delivered by Company to Bank, dated as of even date herewith, as same may be
extended, amended, modified or restated from time to time.

(b) Unless expressly provided to the contrary, all accounting and financial
terms and calculations hereunder or pursuant hereto shall be defined and
determined in accordance with GAAP.

2. Each loan, advance or other extension of credit made by Bank to or otherwise
in favour of Company shall be evidenced by and subject to a promissory note or
other agreement or evidence of indebtedness acceptable to Bank, in each case,
executed and delivered by Company to Bank, including but not limited to:

(a) the Working Capital Line, pursuant to which Bank has made available to
Company revolving advances, which are governed by the terms of the Working
Capital Note and the Advance Formula Agreement providing the terms for the
interest, principal, payments, maturity and maximum advances under the Working
Capital Line; and

(b) the Specialized Equipment Export Facility pursuant to which Bank has made
available to Company revolving advances evidenced by the Specialized Equipment
Export Master Note providing the terms for the interest, principal, payments,
maturity, advance procedures under the Specialized Equipment Export Facility and
subject to the following terms and conditions:

(i) proceeds of the Specialized Equipment Export Facility may only be utilized
to fund the costs of material and labour under a Guaranteed Contract;



--------------------------------------------------------------------------------

(ii) the EDC Guarantee must be in full force and effect;

(iii) a Request for Advance must be submitted to Bank at least 45 days prior to
the expiration date of the EDC Guarantee;

(iv) a Request for Advance must contain all receipts, invoices, documents and
calculations as required under the Specialized Equipment Export Master Note;

(v) the aggregate advances under any Guaranteed Contract shall not exceed 90% of
the material costs and labour incurred in connection with such Guaranteed
Contract or 90% of the purchase price provided in the Guaranteed Contract;

(vi) the principal amount of the Aggregate Contract Advances under a Guaranteed
Contract shall be due and payable, with all accrued interest applicable thereon,
on the Scheduled Payment date; and

(vii) all terms conditions and requirements as set forth in the Specialized
Equipment Export Master Note.

3. Company hereby represents and warrants, and such representations and
warranties shall be deemed to he continuing representations and warranties
during the entire life of this Agreement, and thereafter, so long as any
Liabilities remain unpaid and outstanding:

(a) It is a corporation duly organized, validly existing and in good standing
under the laws of the Province of Alberta, it is duly qualified and authorized
to do business in each jurisdiction where the character of its assets or the
nature of its activities makes such qualification necessary, and it has the
legal power and authority to own its properties and assets and to carry out its
business as now being conducted; execution, delivery and performance of this
Agreement, and any and all other Loan Documents to which Company is a party or
by which it is otherwise bound, are within Company’s corporate powers and
authorities, have been duly authorized by all requisite corporate or other
necessary or appropriate action, and are not in contravention or violation of
law or the terms of Company’s organizational or other governing documents, and
do not require the consent or approval of any governmental body, agency or
authority; and this Agreement, and any other Loan Documents contemplated hereby,
when executed, issued and/or delivered by Company, or by which Company is
otherwise bound, will be valid and binding and legally enforceable against
Company in accordance with their terms, subject to limitations as to
enforceability that might result from bankruptcy, insolvency, moratorium and
other similar laws affecting creditors’ rights generally and subject to
limitations on the availability of equitable remedies.

(b) The execution, delivery and performance of this Agreement and any other Loan
Documents required under or contemplated by this Agreement to which Company is a
party or by which it is otherwise bound, and the issuance of this Agreement and
any such other Loan Documents by Company, and the borrowings and other
transactions contemplated hereby and thereby, are not in contravention or
violation of the unwaived terms of any indenture, agreement or undertaking to
which Company is a party or by which it or any of its property or assets is
bound, and will not result in the creation or imposition of any lien, hypothec
or encumbrance of any nature whatsoever upon any of the property or assets of
Company, except to or in favour of Bank.

(c) No litigation or other proceeding before any court or administrative agency
is pending, or, to the knowledge of Company, or any of its members, is
threatened against Company which might have a Material Adverse Effect.

(d) There are no security interests in, liens, hypothecs, mortgages, or other
encumbrances on any of Company’s property or assets, except Permitted
Encumbrances (as hereinafter defined).

(e) There exists no Default or Event of Default under any of the Liabilities.



--------------------------------------------------------------------------------

(f) The most recent financial statements with respect to Company delivered to
Bank fairly present the financial condition of Company as of the date thereof
and for the period(s) covered thereby in accordance with GAAP without footnotes,
and since September 30, 2006, there has been no material adverse change in the
condition (financial or otherwise) of Company.

(g) Company has not used Hazardous Materials on, in, under or otherwise
affecting any real or personal property now or at any time owned, occupied or
operated by Company or upon which Company has a place of business (collectively
and severally, the “Property”) in any manner which violates, in any material
respect, any Environmental Laws; and to the best of Company’s knowledge, no
prior owner, occupant or operator of any of the Property, or any current or
prior owner, occupant or operator thereof, has used any Hazardous Materials on
or affecting the Property in any manner which violates, in any material respect,
any Environmental Law(s). Company has never received any notice of any violation
of any Environmental Laws, and to the best of Company’s knowledge, there have
been no actions commenced or threatened by any party against Company or any of
the Property for non-compliance with any Environmental Laws.

4. So long as Bank shall have any commitment or obligation, if any, to make any
loans or extend credit to or in favour of Company, and so long as any
Liabilities remain unpaid and outstanding, Company covenants and agrees that it
shall:

(a) Furnish to Bank, or cause to be furnished to Bank, in each case, in form and
detail and on a reporting basis satisfactory to Bank, the following:

(i) as soon as available, and in any event not later than twenty five (25) days
after and as of the end of each month, a report identifying the eligible “raw
materials” inventory and eligible “finished goods inventory”, each as defined in
the Advance Formula Agreement, and the cost and location thereof as of the end
of the preceding month, executed by the chief executive or chief financial
officer of Company, in form satisfactory to Bank;

(ii) as soon as available, and in any event not later than twenty five (25) days
after and as of the end of each month, a report detailing the calculation of the
Advance Formula, executed by the chief executive or chief financial officer of
Company, confirming the aggregate of all outstanding advances under the Working
Capital Line do not exceed the lesser of the face amount of the Working Capital
Line or the Advance Formula as then in effect (or if such is not the case,
accompanied by a prepayment of the Working Capital Line);

(iii) as soon as available, and in any event not later than twenty five
(25) days after and as of the end of each month, a progress report for each
Guaranteed Contract executed by the chief executive or chief financial officer
of Company, detailing the anticipated delivery date of the Financed Goods, the
aggregate material and labour costs as of the date of such report, total
deposits and/or instalment payments received from purchaser and copies of any
amendments to the Guaranteed Contract;

(iv) as soon as possible after becoming aware of the occurrence or existence of
any default or event of default under a Guaranteed Contract or any anticipated
inability to comply with the material terms of a Guaranteed Contract, and in any
event, (x) within five (5) business days of such default Company shall provide
Bank with verbal notice of such default, and (y) within ten (10) business days
of such default Company shall provide Bank with a written statement of an
officer of the Company setting forth the details of such default, event of
default or non-compliance with material terms and the action which Company has
taken or caused to be taken, or proposes to take or cause to be taken, with
respect thereto; and

(v) as soon as possible after becoming aware of the occurrence or existence of
any Default or Event of Default, and in any event, (x) within five (5) business
days of such Default or Event of Default Company shall provide Bank with verbal
notice of such Default or Event of Default, and (y) within ten (10) business
days of such Default or Event of Default Company shall provide Bank with a
written statement of an officer of the Company setting forth the details of such
Default or Event of Default, and the action which Company has taken or caused to
be taken, or proposes to take or cause to be taken, with respect thereto; and



--------------------------------------------------------------------------------

(vi) promptly, at such times as Bank may reasonably require, in form and detail
reasonably satisfactory to Bank, such other information and reports as may be
required under the terms of any Loan Documents or as Bank may request from time
to time.

(b) Keep proper books of record and account in which full and correct entries
shall be made of all of its financial transactions and its assets and businesses
so as to permit the presentation of financial statements (including, without
limitation, those financial statements to be delivered to Bank pursuant to
Section 4(a) above) prepared in accordance with GAAP; permit Bank, or its
representatives, at reasonable times and intervals, to visit all of Company’s
offices and to make inquiries as to Company’s financial matters with its
officers, employees, and independent certified public accountants; and permit
Bank. through Bank’s authorized attorneys, accountants and representatives, to
inspect, audit and examine Company’s books, accounts, records, ledgers and
assets and properties of every kind and description, wherever located, twice
each year, on reasonable notice, and at all reasonable times during normal
business hours. Company shall reimburse Bank for all costs and expenses incurred
by Bank in connection with such semi-annual inspections, examinations and
audits, and shall pay to Bank such fees as Bank may charge in respect of such
inspections, examinations and audits, or as otherwise mutually agreed upon by
Company and Bank; provided that the limitation on payment and the number of
audits shall not apply following the occurrence and during the continuance of an
Event of Default.

(c) Keep its insurable properties (including, without limitation, any collateral
at any time securing all or any part of the Liabilities) adequately insured and
maintain (i) insurance against fire and other risks customarily insured against
under an “all- risk” policy and such additional risks customarily insured
against by companies engaged in the same or a similar business to that of
Company, (ii) necessary workers’ compensation insurance, (iii) public liability
and product liability insurance, and (iv) such other insurance as may be
required by law or as may be reasonably required in writing by Bank, all of
which insurance shall be in such amounts, contain such terms, be in such form,
be for such purposes, prepaid for such time periods. All such policies shall
contain a provision whereby they may not be cancelled or materially amended
except upon thirty (30) days’ prior written notice to Bank. Company will
promptly deliver to Bank, at Bank’s request, evidence satisfactory to Bank that
such insurance has been so procured and, with respect to casualty insurance,
made payable to Bank. If Company fails to maintain satisfactory insurance as
herein provided, Bank shall have the option (but not the obligation) to do so,
and Company agrees to repay Bank, upon demand, with interest at the highest rate
of interest applicable to any of the Liabilities, all amounts so expended by
Bank.

(d) Pay promptly and within the time that they can be paid without late charge,
penalty or interest, all taxes, assessments and similar imposts and charges of
every kind and nature properly and lawfully levied, assessed or imposed upon
Company and/or its property, except to the extent being contested in good faith
and, if requested by Bank, bonded in an amount and manner satisfactory to Bank.
If Company fails to pay such taxes and assessments within the time they can be
paid without penalty, late charge or interest, Bank shall have the option (but
not the obligation) to do so, and Company agrees to repay Bank, upon demand,
with interest at the highest rate of interest applicable to any of the
Liabilities, all amounts so expended by Bank.

(e) Do or cause to be done all things necessary to preserve and keep in full
force and effect Company’s corporate existence, rights and franchises and comply
with all applicable laws; continue to conduct and operate its business
substantially as conducted and operated during the present and preceding
calendar year; at all times maintain, preserve and protect all franchises and
trade names and preserve all the remainder of its property and keep the same in
good repair, working order and condition to the extent they are needed in the
ordinary course of the Company’s business; and from time to time make, or cause
to be made, all needed and necessary proper repairs, renewals, replacements,
betterments and improvements thereto so that the business carried on in
connection therewith may be properly and advantageously conducted at all times.



--------------------------------------------------------------------------------

(f) To the extent applicable, ensure that at all times each Canadian Pension
Plan and Canadian Benefit Plan is administered in a timely manner in all
respects in accordance with applicable plan text, funding agreements, the Income
Tax Act (Canada) and other applicable laws.

(g) Comply in all material respects with all applicable Environmental Laws, and
maintain all material permits, licenses and approvals required under applicable
Environmental Laws; and promptly provide to Bank, immediately upon receipt
thereof, copies of any material correspondence, notice, pleading, citation,
indictment, complaint, order, decree, or other document from any source
asserting or alleging a violation of any Environmental Laws by Company, or of
any circumstance or condition which requires or may require a financial
contribution by Company, or a clean-up, removal, remedial action or other
response by or on behalf of Company under applicable Environmental Law(s), or
which seeks damages or civil, criminal, or punitive penalties from Company for
any violation or alleged violation of any Environmental Law(s) by Company.
Company hereby indemnifies, saves and holds Bank, and any of Bank’s past,
present and future officers, directors, shareholders, employees, representatives
and consultants, harmless from any and all losses, damages, suites, penalties,
costs, liabilities and expenses (including, without limitation, reasonable legal
expenses and attorneys’ fees) incurred or arising out of any claim, loss or
damage of any property, injuries to or death of any persons, contamination of or
adverse effects on the environment, or other violation of any applicable
Environmental Law(s), in any case, caused by Company, or in any way related to
any property owned or operated by Company, or due to any acts of Company, or any
of its officers, directors, shareholders, employees, consultants and/or
representations; provided, however, that the foregoing indemnification shall not
be applicable, and Company shall not be liable for any such losses, damages,
suits, penalties, costs, liabilities or expenses, to the extent (but only to the
extent) the same arise or result from any gross negligence or wilful misconduct
of Bank or any of Bank’s past, present and future officers, directors,
shareholders, employees, representatives or consultants.

(h) Maintain all of its bank accounts with Bank.

5. So long as Bank shall have any commitment or obligation, if any, to make any
loans or extend credit to or in favour of Company, and so long as any
Liabilities remain unpaid and outstanding, Company covenants and agrees that it
shall not, without the prior written consent of Bank:

(a) Issue any additional stock, or any warrant, right or option relating thereto
or any security convertible into any of the foregoing.

(b) Purchase, redeem, retire or otherwise acquire any of its capital stock, or
make any commitment to do so.

(c) Create, incur, assume or suffer to exist any mortgage, pledge, encumbrance,
security interest, lien or charge of any kind upon any of its property or
assets, whether now owned or hereafter acquired, other than the following
(collectively, “Permitted Encumbrances”):

(i) existing liens, hypothecs, mortgages, security interests and encumbrances to
the extent set forth on attached Schedule 5(c) attached hereto;

(ii) liens, hypothecs, mortgages, security interests and encumbrances to or in
favour of Bank;

(iii) liens for taxes, fees, assessments or other governmental charges and for
which no interest, late charge or penalty is attaching or which is being
contested in good faith by appropriate proceedings diligently pursued and, if
requested by Bank, bonded in an amount and manner satisfactory to Bank;

(iv) liens, not delinquent, created by statute in connection with workers’
compensation, unemployment insurance, social security, old age pensions (subject
to the applicable provisions of this Agreement) and similar statutory
obligations;



--------------------------------------------------------------------------------

(v) purchase money security interests to secure purchase money indebtedness of
Company permitted under Section 5(c)(v) of this Agreement, so long as such
security interests arise or are created substantially contemporaneously with the
purchase or acquisition by Company of the respective property or assets to which
such security interests relate and the incurrence of the respective purchase
money indebtedness which such security interests secure, secure only the
respective purchase money indebtedness so incurred by Company to enable Company
to so purchase or acquire such property or assets, and no other Debt, and
encumber only the respective property or assets so purchased or acquired, and no
other property or assets of Company;

(vi) liens in favour of mechanics, materialmen, carriers, warehousemen or other
like statutory or common law liens securing obligations incurred in good faith
in the ordinary course of business, that are not yet due and payable, except
where such service is due and payable and Company is contesting the payment of
same in good faith;

(vii) liens incurred or deposits or pledges made or given in connection with, or
to secure payment of, indemnity, performance or similar bonds;

(viii) liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution;

(ix) encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the sale of real property and landlord’s liens under
leases on the premises rented, which do not materially detract from the value of
such property or impair the use thereof in the business of Company; and

(x) the interest of any lessor under any capital lease, provided that such
interest is limited to the property subject to the capital lease.

(d) Incur, create, assume or permit to exist any Debt of any kind or nature
whatsoever, except for (i) the Liabilities, (ii) existing indebtedness to the
extent set forth on attached Schedule 5(d) attached hereto, (iii) unsecured
trade indebtedness and other current liabilities (other than liabilities for
borrowed money) incurred and paid in the ordinary course of business,
(iv) indebtedness secured by Permitted Encumbrances, and (v) purchase money
indebtedness and lease obligations (whether in respect of capitalized leases,
operating leases or otherwise), not otherwise disclosed in said Schedule 5(d),
not to exceed Two Hundred Fifty Thousand Canadian Dollars (C$250,000), in the
aggregate, at any time, and (v) performance bonds entered into in the ordinary
course of business, provided no encumbrance, security interest, lien or charge
of any kind is granted by Company over any of its property or assets in support
of such bond.

(e) Make loans, advances or extensions of credit to any Person, except sales on
open account in the ordinary course of business.

(f) Guarantee or otherwise, directly or indirectly, in any way be or become
responsible for obligations of any other Person, whether by agreement to
purchase the indebtedness of any other Person, agreement for the furnishing of
funds to any other Person through the furnishing of goods, supplies or services,
by way of stock purchase, capital contribution, advance or loan, for the purpose
of paying or discharging (or causing the payment or discharge of) the
indebtedness of any other Person, or otherwise, except (i) guaranties in favour
of Bank; (ii) the endorsement of negotiable instruments in the ordinary course
of business for deposit or collection; and (iii) obligations of any parent,
subsidiary or otherwise related company.

(g) Subordinate any indebtedness due to it from any Person to indebtedness of
other creditors of such Person.



--------------------------------------------------------------------------------

(h) Sell, lease (as lessor), transfer or otherwise dispose of any of its
properties or assets, except as to the sale of inventory or other assets in the
ordinary course of business; (ii) change its name, consolidate with or merge
into any other Person, permit any other Person to merge into it; (iii) acquire
all or substantially all the properties or assets of any other Person;
(iv) enter into any reorganization or recapitalization, or reclassify its
membership interests; or (v) enter into any sale-leaseback transaction.

(i) Allow any fact, condition or event to occur or exist with respect to any
employee pension or profit sharing plan established or maintained by it which
might constitute grounds for termination of any such plan or for the court
appointment of a trustee to administer any such plan; or permit any such plan to
be the subject of termination proceedings (whether voluntary or involuntary)
which may result in a liability of Company to any Person.

(j) Furnish Bank with any certificate or other document that contains any untrue
statement of a material fact or omits to state a material fact necessary to make
such certificate or document not misleading in light of the circumstances under
which it was furnished.

(k) Apply any of the proceeds of any loan, advance or other extension of credit
by Bank to or in favour of Company, to the purchase or carrying of any “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, or any regulations, interpretations or rulings
thereunder.

6. An “Event of Default” shall be deemed to have occurred or exist under this
Agreement upon the occurrence and/or existence of any of the following
conditions or events:

(a) Company shall fail to pay the principal of or interest on or shall otherwise
fail to pay any other amount owing by Company to Bank, when due, under any of
the Liabilities;

(b) any representation, warranty, certification or statement made or deemed to
have been made by Company herein, or by any other Person (including, without
limit, Company) in any certificate, financial statement or other document or
agreement delivered by or on behalf of Company in connection with the
Liabilities or any of the Loan Documents, shall prove to be untrue in any
material respect;

(c) Company shall fail to observe or perform in any material respect any
condition, covenant or agreement of Company set forth in Section 4(c) or
Section 5;

(d) Company shall fail to observe or perform any condition, covenant or
agreement of Company set forth in Section 4(a) and such failure shall continue
for ten (10) days;

(e) Company shall fail to observe or perform any other condition, covenant or
agreement of Company set forth in any other provisions of this Agreement (other
than as provided in subparagraphs (a), (b), (c) and (d) above) and such failure
shall continue for thirty (30) days after the earlier of (i) the day the Company
became aware of such condition or noncompliance, or (ii) the day notice thereof
was sent by Bank to Company;

(f) Company shall fail to observe or perform any condition, covenant or
agreement of Company set forth in any other Loan Document (other than as
provided in subparagraphs (a), (b), (c) and (d) above), and such default shall
remain unremedied or uncured beyond thirty (30) days after the earlier of
(i) the day the Company became aware of such condition or noncompliance, or
(ii) the day notice thereof was sent by Bank to Company;

(g) if there shall be any change, for any reason whatsoever, in the ownership or
control of Company which, in the sole reasonable discretion or Bank, could
result in a material adverse effect upon Company’s business, assets or
operations;

(h) if any Corporate Guarantor shall be in default or if any event of default
exists under any agreement by and between such Corporate Guarantor and Bank
including but not limited to that certain Second Amended and Restated Credit
Agreement by and among Manitex International, Inc., a Michigan corporation
formerly known as Veri-Tek International, Corp., Manitex, Inc., a Texas
corporation and Bank, dated as of April 11, 2007, as amended, modified or
restated from time to time;



--------------------------------------------------------------------------------

(i) if there shall be rendered against Company one or more judgments or decrees
involving an aggregate liability of C$500,000.00 or more, which has or have
become non-appealable and shall remain undischarged, unsatisfied by insurance
and unstayed for more than 30 days, whether or not consecutive; or if a writ of
attachment or garnishment against the property of Company shall be issued and
levied in an action claiming C$500,000.00 or more and not released or appealed
and bonded in an amount and manner satisfactory to Bank within 30 days after
such issuance and levy;

(j) if Company shall voluntarily suspend transaction of its business; or if
Company shall not pay its debts as they mature, except for ordinary trade
payables, or shall make a general assignment for the benefit of creditors; or
the commencement or acquiescence of Company of or in proceedings for substantive
relief in any bankruptcy, insolvency, debt restructuring, reorganization,
readjustment of debt, dissolution, liquidation or other similar proceedings
(including, without limitation, proceedings under the Bankruptcy Code,
Bankruptcy and Insolvency Act (Canada), the Winding-up and Restructuring Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), or other similar
federal, state or provincial legislation) including, without limitation, the
filing of a proposal or plan of arrangement or a notice of intention to file
same, or proceedings for the appointment of a trustee, interim receiver,
receiver, receiver and manager, custodian, liquidator, provisional liquidator,
administrator, sequestrator or other like official with respect to Company or
all or any substantial part of the assets of Company, or any similar relief
which has not been dismissed or stayed within 30 days;

(k) if the EDC Guarantee ceases for any reason to be in full force and effect,
or matures and is not extended, or any event of default occurs under the EDC
Guarantee, while any advances remain outstanding under the Specialized Equipment
Export Facility; or

(l) upon the occurrence or existence of any “Default” or “Event of Default”, as
the case may be, set forth in any other Loan Document with Bank.

7. Upon the occurrence and at any time during the continuance or existence of
any Event of Default, Bank may give notice to Company declaring all outstanding
Liabilities to be due and payable, whereupon all such Liabilities then
outstanding shall immediately become due and payable, without further notice or
demand, and any commitment or obligation, if any, on the part of Bank to make
loans or otherwise extend credit to or in favour of Company shall immediately
terminate. Further, upon the occurrence or at any time during the continuance or
existence of any Event of Default hereunder, Bank may collect, deal with and
dispose of all or any part of any security in any manner permitted or authorized
by the Personal Property Security Act (Ontario) or other applicable law
(including public or private sate), and after deducting expenses (including,
without limitation, reasonable attorneys’ fees and expenses), Bank may apply the
proceeds thereof in part or full payment of any of the Liabilities, whether due
or not, in any manner or order Bank elects. In addition to the foregoing, upon
the occurrence and at any time during the continuance or existence of any Event
of Default hereunder, Bank may exercise any and all rights and remedies
available to it as a result thereof, whether by agreement, by law, or otherwise.

8. Company’s compliance with the terms and conditions set forth herein, and the
absence of any Event of Default hereunder, shall not, in any way whatsoever,
limit, restrict or otherwise affect or impair Bank’s right or ability to make
demand for payment of any or all Liabilities which may be on a demand basis at
the time of such demand, in Bank’s sole and absolute discretion exercised using
commercial reasonableness, and the existence of any Event of Default hereunder
shall not be the sole reason or basis for enabling Bank to make demand for
payment of all or any part of such Liabilities.

9. No forbearance on the part of the Bank in enforcing any of its rights or
remedies under this Agreement or any other Loan Document, nor any renewal,
extension or rearrangement of any payment or covenant to be made or performed by
Company hereunder or any such other Loan Document, shall constitute a waiver of
any of the terms of this Agreement or such Loan Document or of any such right or
remedy.

10. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein and the parties attorn to the non-exclusive jurisdiction of
the courts of the Province of Ontario.



--------------------------------------------------------------------------------

11. All covenants, agreements, representations and warranties by or on behalf of
Company made in connection with this Agreement and any other Loan Documents
shall survive the borrowing hereunder or thereunder and shall be deemed to have
been relied upon by Bank. All statements contained in any certificate or other
document delivered to Bank at any time by or on behalf of Company pursuant
hereto shall constitute representations and warranties by Company.

12. This Agreement may be executed and delivered in any number of counterparts,
each of which taken together constitute one and the same instrument.

13. The unenforceability of any provision of this Agreement shall not affect the
enforceability of the remainder of this Agreement.

14. Company agrees that it will pay all costs and expenses incurred by Bank in
connection with preparation of this Agreement and any other Loan Documents,
including, without limitation, reasonable attorneys fees and disbursements of
counsel for the Bank.

15. This Agreement shall inure to the benefit of and shall be binding upon the
parties hereto and their respective successors and assigns; provided, however,
that Company shall not assign or transfer any of its rights or obligations
hereunder or otherwise in respect of any of the Liabilities without the prior
written consent of Bank.

16. COMPANY AND BANK, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR
MUTUAL BENEFIT, WAIVE ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION
REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS
AGREEMENT OR THE LIABILITIES.

If the foregoing is acceptable to Company, please indicate such with the
authorized signature of Company as provided below.

 

Very truly yours, COMERICA BANK, a Texas banking association and authorized
foreign bank under the Bank Act (Canada) By:   /s/ Omer Ahmed   Omer Ahmed Its:
  Portfolio Manager

 

ACCEPTED AND AGREED: MANITEX LIFTKING, ULC By:   /s/ David H. Gransee
Print Name:   David H. Gransee Its:   VP & CFO Dated: December 23, 2011



--------------------------------------------------------------------------------

Schedule 5(c)

Permitted Encumbrances

 

1. Inventory, Equipment, Accounts, Motor Vehicles and other items in favour of
Liftking Industries Inc. pursuant to Ontario PPSA file number 646883397.

 

2. Purchase Money Security Interest in certain items in favour of Gehl Company
pursuant to Ontario PPSA file number 636045921.



--------------------------------------------------------------------------------

Schedule 5(d)

Existing Indebtedness

Lease dated June 8, 2010, between Aldrovandi Equipment Limited and Manitex
Liftking, ULC for facility located in Woodbridge, Ontario